Citation Nr: 9920402	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his son, J.F., and C.K.



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota. 


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current acquired psychiatric disorder and the veteran's 
period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA §§  1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 CFR 
§ 3.303(d)(1998).

The veteran contends that he now has a mental illness which 
had its onset while he was on active duty.

The preliminary question before the Board is whether the 
veteran has presented a well grounded claim. The veteran has 
the burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded".  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If he has 
not presented a well-grounded claim, his appeal must fail.  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

A well-grounded claim for service connection requires that 
three elements be satisfied: first, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997). 

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, that 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

In the veteran's case, his service medical records show that, 
in November 1973, he was admitted to a service department 
after ingesting a large number of Valium tablets.  The 
veteran indicated at that time that he was despondent over 
his job in the Air Force.  The diagnosis was situational 
depression.  In August 1974, the veteran complained of 
situational depression related to his dissatisfaction with 
the Air Force.  It was noted that the veteran had attempted 
suicide; he was hospitalized for observation.  The diagnosis 
was classic passive aggressive personality disorder. 
Administrative separation from service was recommended.  The 
service medical records do not contain a report of a medical 
examination at separation.

With regard to the inservice diagnosis of personality 
disorder, the Board notes that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c)(1998).

After separation from service, treatment records show that 
the veteran was admitted to a private facility in 1986 and 
treated for depression.  In 1991, he was hospitalized for 
depressive symptoms, with suicidal ideation.  

VA outpatient treatment and hospital reports dated April 1995 
to December 1997 show that: in 1995, the veteran participated 
in marital therapy; in January 1996, at a mental health 
clinic, he gave a history of depression, suicide attempts, 
cross dressing, homosexual experiences, being raped by three 
adolescents when he was 11 years old, and serving for 10 
years as pastor of a church, until he was terminated when he 
was diagnosed with depression and had a questionable 
relationship with a teenager. 

VA treatment records show a diagnosis in July 1996 of 
personality disorder.  In August and September 1996, the 
diagnosis was personality disorder with narcissistic traits, 
immature behavior, dependent traits, and sexual identity 
issues.  In November 1996, the diagnosis was personality 
disorder, depressive mood disorder, not otherwise specified.  

In February 1998, the veteran was hospitalized for increased 
depression and mood swings.  Diagnoses included paraphilia, 
not otherwise specified, and mild depressive disorder, with 
malingering highly suspected.

In March 1998, the veteran underwent testing by a private 
clinical neuropsychologist, who reported that his test 
performance was not consistent with any particular 
neurobehavioral pattern.

In June 1998, the Acting Chief of the Psychiatry Service at a 
VA Medical Center reviewed the veteran's medical records in 
the claims file and reported that the correct diagnoses in 
his case were: on Axis I, paraphilia, gender identity 
problems, depressive disorder, not otherwise specified, and 
exaggeration of symptoms to achieve benefits, malingering 
suspected; and, on Axis II, personality disorder with 
narcissistic dependent passive aggressive traits.

The Acting Chief of Psychiatry reported that the veteran's 
current psychiatric disorder was related to losing his work 
as a minister and not acquiring employment for which he was 
well trained and that his initial depression while on active 
duty was related to his dissatisfaction with his employment, 
which was a feature of his personality disorder.

The evidence of record thus reveals that the veteran 
exhibited psychiatric symptoms while on active duty, 
diagnosed as due to situational depression and personality 
disorder, and that his current psychiatric disabilities 
include depressive disorder, not otherwise specified, as well 
as personality disorder.  Significantly, the Acting Chief of 
Psychiatry, who reviewed all of the records of psychiatric 
treatment of the veteran found that situational depression in 
service was a manifestation of the veteran's personality 
disorder (for which service connection may not be granted) 
and his current depressive disorder had its onset when he 
lost his position as a religious minister.  The Acting Chief 
of Psychiatry did not link any current Axis I disorder to the 
veteran's period of active service, and the record reveals 
that no other mental health professional has linked a current 
acquired psychiatric disorder to any incident or 
manifestation during the veteran's active service.  The third 
element of a well grounded claim (a nexus between a current 
disability and an injury or disease in service) has thus not 
been satisfied.  The Board therefore concludes that the claim 
for service connection for an acquired psychiatric disorder 
is thus not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps.  The claim is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because a 
chronic acquired psychiatric disorder in service and since 
service has not been demonstrated, and there is no competent 
medical evidence of a nexus between a current acquired 
psychiatric disability, a condition observed in service, and 
continuous postservice symptomatology.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for an acquired psychiatric disorder   
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).
   

ORDER

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

The veteran's claim for an increased evaluation for a low 
back disorder is well grounded. See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992). VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).

The veteran's low back disorder has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, pertaining to 
lumbosacral strain.  Diagnostic Code 5292, pertaining to 
limitation of motion of the lumbar spine, is also for 
consideration.  Because diagnostic studies have shown some 
bulging of lumbar discs, Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, is likewise for consideration.

In March 1998, the veteran was afforded a VA general medical 
examination by a physician's assistant.  The musculoskeletal 
portion of the examination report noted the range of motion 
of the lumbosacral spine and that there was evidence of pain 
and fatigability on range of motion.  The examiner did not 
comment on any loss of function attributable to painful 
motion of the lower back or express in terms of additional 
limitation of motion the effect of flare-ups of pain or pain 
after exertion.
The United States Court of Appeals for Veterans Claims has 
held that, in rating musculoskeletal disabilities, VA must 
consider such factors. See DeLuca v. Brown, 8 Vet.App. 202, 
204-6 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  

In addition, at a personal hearing in June 1998, the veteran 
and several witnesses testified that: he has constant back 
pain in the cervical, thoracic, and lumbar segments; and his 
low back pain radiates to his hips, particularly on the 
right, and causes weakness of his lower extremities so as to 
make him fall.  (Service connection is not currently in 
effect for disability of the cervical or thoracic spine.)   
In view of the incomplete nature of the VA examination in 
March 1998, and because the veteran and his witnesses have 
alleged that his service connected disability has been 
increasing in severity, the Board finds that it is necessary 
for the veteran to be evaluated by appropriate medical 
specialists prior to a final disposition of his claim for an 
increased rating for a low back disorder, and this case will 
be remanded to the RO for that purpose.

The Board advises the veteran that, when a claimant, without 
good cause, fails to report for a necessary VA examination, a 
claim for an increased disability evaluation shall be denied.  
38 C.F.R. § 3.655 (1998).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which 
have treated him for back symptomatology 
since March 1998.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records.

2.  The RO should then arrange for the 
veteran to undergo examinations by 
specialists in orthopedics and neurology.  
It is imperative that the examiners 
review a copy of this REMAND and the 
veteran's medical records in his claims 
file prior to the examinations.  The 
examiners should determine the current 
nature and extent of the veteran's low 
back disability.  Symptomatology 
attributable to the lumbosacral spine 
should be distinguished from any 
symptomatology attributable to the 
thoracic or cervical spine.  All 
indicated diagnostic studies should be 
performed.  

In accordance with DeLuca v. Brown, 8 
Vet.App. 202 (1995), the orthopedic 
examination report should cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use of the lumbosacral spine, and provide 
an opinion as to how these factors result 
in any limitation of motion of the 
lumbosacral spine.  If the veteran 
describes flare-ups of pain, the 
orthopedic examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during the flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion of the 
lumbosacral spine during the flare-ups.  
If the examiner is unable to offer an 
opinion as to the nature of any 
additional disability during a flare-up, 
that fact should be stated.

The examining neurologist should identify 
and describe the functional loss, if any, 
attributable to any neurological deficit 
associated with any lumbar disc 
pathology, if any such deficit is found.

The examination reports should be typed.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice from 
the RO.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

